DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 11/30/2020 for application number 16/301295. 
Claims 1 and 3-20 are pending.  Claims 1, 19 and 20 are independent claims.  Claim 2 is cancelled.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 31 May 2016. The certified copy has been filed in parent Application No. JP2016-108409
.


Response to Arguments
Applicant’s arguments with respect to claims 1, 19 and 20 have been considered but are moot because the independent claims were amended by the applicant to include new features that were never previously presented.  Therefore, the scope of claims 1, 19 and 20 and their dependent claims has changed.  However, another prior art is applied to reject the claims.


Response to Amendment
The amendment to title has been fully considered and is persuasive.  Therefore, Examiner withdraws the objection regarding the tile.  
The amendments to claims 1 and 3-18 have been fully considered and are persuasive.  Therefore, Examiner withdraws the 112(b) rejections of claims 1 and 3-18.
The amendments to claim 20 have been fully considered and are persuasive.  Therefore, Examiner withdraws the 101 rejection of claim 20.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (USPGPUB 2012/0056989; hereinafter Izumi) in view of Kim et al. (USPGPUB 2012/0229377; hereinafter Kim).

As to independent claim 1, Izumi discloses an information processing device comprising:
A central processing unit (CPU) configured to:
recognize a manipulator in a manipulation region [Fig. 1 and 5, Para 0092 - The movement of the operator 102 is photographed by the video camera 201, the photographed screen image is processed by a computer 110, and positions and sizes of an optimal virtual operation screen and an operation region including the optimal virtual operation screen are set based upon a position, a height, and a length of an arm of the operator 102 or body dimension information of a height, a shoulder width and the like – Examiner equates operator 102’s body part to manipulator and operation region  to a manipulation region];
recognize an input recognition region in the manipulation region [Para 0092 - an operation region including the optimal virtual operation screen are set based upon a position, a height, and a length of an arm of the operator 102 or body dimension information of a height, a shoulder width and the like – Examiner equates the virtual operation screen as an input recognition region, which is included in an operation region], wherein the manipulator provides an input in the input recognition region [Para 0093 - the operator 102 recognizes the virtual operation screen as the stereoscopic screen image as if the virtual operation screen existed there and can perform an operation to the recognized stereoscopic screen image by using hands or fingers], and the manipulation region is different from a display region [Fig. 7 and 8 – Examiner indicates that display 111 is different from a virtual operation panel 501];
	Izumi does not explicitly teach:
	acquire distance information indicating a distance between the manipulator and the input recognition region; and
control display of a first virtual object in the display region based on the distance information.
However, Kim teaches in the same field of endeavor:
acquire distance information indicating a distance between the manipulator and the input recognition region [Fig. 4, Para 0087- the distance from the external object 10 to the display device 100 may be classified as either a first distance L1 or a second distance L2. The controller 180 determines the distance from the display device 100 to the external object 10 as the first distance L1 and the second distance L2 based on a predetermined criteria location separated from the displace device 100 at a predetermined distance W1. The first distance L1 is shorter than or equal to the predetermined distance W1 from the display device 10.  The second distance L2 is longer than the predetermined distance W1 – Examiner notes that Kim teaches determining whether an external object (manipulator) is located shorter or longer in relation to a virtual touch screen 251 (the input recognition region) at W1 distance] ; and
[Fig. 6-8, Para 0100 - When the external object 10 moves from the first position P1 to the second position P2 outside the virtual touch screen 251, the camera 121 tracks the movement of the external object 10 and the cursor 22 may be moved correspondingly to the movement of the external object 10. Here, only the cursor 22 is moved while the image displayed on the screen does not move; Para 0103 - when the external object 10 is located at a predetermined position P3 inside the virtual touch screen 251 as shown in FIG. 7 (e.g., the user's hand is stretched out more towards the DTV), the controller 180 locates the cursor overlapping the item C3 and simultaneously selects the item C3 by processing the movement of the external object 10 as a touch input. Then, when the external object 10 moves from the position P3 to a position P5 inside the virtual touch screen area 251, the controller 180 can move the cursor with the selected item C3 together from the position P3 to a position P5 on the display unit 151, as shown in FIG. 8. Here, both the cursor 22 as well as the selected item C3 are moved – Examiner notes that Kim teaches controlling display of objects differently depending on the distance from a manipulator to the virtual touch screen - whether it is inside or outside of the virtual touch screen (the input recognition region)].
It would have been obvious to one of ordinary skill in art, having the teachings of Izumi and Kim at the time of filing, to modify an image recognition apparatus and operation determining method taught by Izumi to include the concept of controlling display functions according to a distance with an external object taught by Kim to provide an effective interactive TV service while accurately controlling the interaction between the display device and a user [Kim, Para 0007].
[Kim, Para 0007].

As to dependent claim 3, Izumi and Kim disclose the information processing device according to claim 1.
Kim further teaches: wherein the CPU is further configured to control an aspect of the first virtual object related to a display range of the first virtual object based on the distance information [Para 0167 - When the depth level of the object 10 with respect to the camera or display device is changed in the touch read region, the controller 180 may change an image of a predetermined area corresponding to concentric circles I1, I2, and I3 having a predetermined diameter from a position of the cursor 22 displayed on the display unit 151 as shown in FIG. 22. For example, when the object 10 approaches the virtual touch screen 251 from the touch ready region, the depth level of the object become smaller. Accordingly, the size of the concentric circles I1, I2, and I3 formed on the cursor 22 may be changed as shown in FIG. 22].

As to dependent claim 4, Izumi and Kim disclose the information processing device according to claim 3.
Kim further teaches: wherein the aspect of the first virtual object includes at least one of a size or a shape of the first virtual object [Para 0167 - When the depth level of the object 10 with respect to the camera or display device is changed in the touch read region, the controller 180 may change an image of a predetermined area corresponding to concentric circles I1, I2, and I3 having a predetermined diameter from a position of the cursor 22 displayed on the display unit 151 as shown in FIG. 22. For example, when the object 10 approaches the virtual touch screen 251 from the touch ready region, the depth level of the object become smaller. Accordingly, the size of the concentric circles I1, I2, and I3 formed on the cursor 22 may be changed as shown in FIG. 22].

As to dependent claim 5, Izumi and Kim disclose the information processing device according to claim 1.
Izumi further teaches: wherein the CPU is further configured to control a positional relation between the plurality of first virtual objects on the basis of the distance information [Para 0102 - for showing three or more persons using humanoid icons, icons showing operation candidates maybe displayed within an icon display region in consideration of positions and a line order thereof as shown in FIG. 43A. In this case, since the three-dimensional display device is used in the present embodiment, each icon is displayed in a depth based upon an actual position of the corresponding operation candidate].

As to dependent claim 6, Izumi and Kim disclose the information processing device according to claim 1.
Kim further teaches: wherein the CPU is further configured to control a virtual effect on the first virtual object on the basis of the distance information [Para 0167 - the size of the concentric circles I1, I2, and I3 formed on the cursor 22 may be changed as shown in FIG. 22. Furthermore, a color of the concentric circle(s) I1, I2, and I3 may be changed with the size thereof in order to emphasize that the object 10 becomes further closer to the on touch region].

As to dependent claim 7, Izumi and Kim disclose the information processing device according to claim 6.
Kim further teaches: wherein the control of the virtual effect on the first virtual object includes control of at least one of transparency, gradation, or a color of the first virtual object [Para 0167 - the size of the concentric circles I1, I2, and I3 formed on the cursor 22 may be changed as shown in FIG. 22. Furthermore, a color of the concentric circle(s) I1, I2, and I3 may be changed with the size thereof in order to emphasize that the object 10 becomes further closer to the on touch region].

As to dependent claim 8, Izumi and Kim disclose the information processing device according to claim 1.
Izumi further teaches: wherein the CPU is further configured to control a display density of the first virtual object based on the distance information [Para 0150 - in regard to other changes of the icon, a change that at first, the icon is transparent and becomes less transparent as the finger is closer to the virtual operation screen is also effective].

As to dependent claim 9, Izumi and Kim disclose the information processing device according to claim 1.
Izumi further teaches: wherein the first virtual object includes a virtual object with a shape corresponding to the manipulator [Fig. 32, Para 0150 - icons regarding a form of a finger, wherein the icon is smaller as the finger approaches the virtual operation screen in the same way as in the example in FIG. 22].

As to dependent claim 10, Izumi and Kim disclose the information processing device according to claim 1.
Izumi further teaches: wherein the first virtual object includes a virtual object expressing a value of the distance information [Para 0150 - wherein in a case where the icon is at a distance, the icon is not only large but also is shown with gradation, and as the icon is nearer, a size of the icon is smaller and is formed in a sharp shape with the gradation disappearing].

As to dependent claim 12, Izumi and Kim disclose the information processing device according to claim 1.
Izumi further teaches: wherein the display region includes a specific region including a manipulation target of the manipulator, and the CPU is further configured to control the display of the first virtual object based on information regarding the manipulation target [Fig. 42B, Para 0101 - example displaying icons 4302 to 4304 at a lower part of the three-dimensional display device 111. By referring to FIG. 42A and FIG. 42B, as compared to the example displaying the above boxes 4202 to 4204, since the icons 4302 to 4304 of persons are used in this example to be displayed in a region 4301 at the lower part of the monitor screen 111 and the distance feeling is also expressed by its size, recognition on who is the operator can be made more intuitively].

As to dependent claim 13, Izumi and Kim disclose the information processing device according to claim 1.
Izumi further teaches: wherein the CPU is further configured to control the display of the first virtual object based on a number of manipulators [Para 0101].

As to dependent claim 14, Izumi and Kim disclose the information processing device according to claim 1.
Izumi further teaches: wherein the CPU is further configured to control the display of the first virtual object based on information regarding a user manipulating the manipulator [Para 0102 - since the three-dimensional display device is used in the present embodiment, each icon is displayed in a depth based upon an actual position of the corresponding operation candidate, and the operator as the current priority user can be more intuitively recognized].

As to dependent claim 15, Izumi and Kim disclose the information processing device according to claim 1.
Izumi further teaches: wherein the CPU is further configured to control the display or non-display of the first virtual object based on a threshold of the distance information [Para 0111 - assuming a case where the image recognition apparatus in the present embodiment is newly installed, it is necessary to input information such as a distortion of use lens of the video camera 201 to be used, and a distance between the three-dimensional display device 111 and the lens, as the preliminary preparation. Further, a threshold value and the like are in advance adjusted – Examiner notes that Izumi teaches a threshold distance over which an image is received without distortion, being able to display the virtual object].

As to dependent claim 16, Izumi and Kim disclose the information processing device according to claim 15.
Izumi further teaches: wherein the CPU is further configured to set the threshold based on the distance information [Para 0111 - assuming a case where the image recognition apparatus in the present embodiment is newly installed, it is necessary to input information such as a distortion of use lens of the video camera 201 to be used, and a distance between the three-dimensional display device 111 and the lens, as the preliminary preparation. Further, a threshold value and the like are in advance adjusted – Examiner notes that Izumi teaches a threshold distance over which an image is received without distortion, being able to display the virtual object].

As to dependent claim 17, Izumi and Kim disclose the information processing device according to claim 15.
Izumi further teaches: wherein the CPU is further configured to set the threshold based on one of information regarding the manipulator or information regarding a user manipulating [Para 0117 - The determined result is executed by the computer 110 assuming that such input is made (S407), and in a case where the hand does not extend to this side from the virtual operation screen, it is determined that the operation is not performed, and the process ends (S408); Para 0118 - Here, it is understood that the position and the size in which the virtual operation screen is formed changes depending on a case where the operator is a child or an adult].

As to dependent claim 18, Izumi and Kim disclose the information processing device according to claim 1.
Izumi further teaches: wherein the CPU is further configured to:
recognize the input by the manipulator [Para 0084 - in recognition of the event that a configuration of a finger or the like becomes a target of an operation determination]; and
control display of a third virtual object based on a manipulation target of the manipulator and the recognition of the input by the manipulator [Para 0153 - as the finger 601 in FIG. 21 enters into a constant region on this side of the virtual operation screen 701, a menu 4301 is stereoscopically displayed in a position of the virtual operation screen on the screen and when the finger 601 is closer to the virtual operation screen 701, a large icon 2601 is displayed on an item 4302 of the menu shown in FIG. 26, for example. Thereafter, when the finger 601 reaches to the virtual operation screen 701, the selection of the item 4302 is fixed and a small icon 2611 is displayed, thereby notifying the selection fixation].

As to independent claims 19 and 20, the claims are substantially similar to claim 1 and are rejected on the same ground.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Kim, further in view of Jang et al. (USPGPUB 2011/0154249; hereinafter Jang).

As to dependent claim 11, Izumi and Kim disclose the information processing device according to claim 1.
Izumi does not appear to teach: wherein the CPU is further configured to control display of a second virtual object corresponding to the manipulator, and the first virtual object includes a specific virtual object displayed based on the second virtual object. 
However, Jang teaches in the same field of endeavor:
wherein the CPU is further configured to control display of a second virtual object corresponding to the manipulator, and the first virtual object includes a specific virtual object displayed based on the second virtual object [Fig. 6, Para 0087 - screen data of the shadow tutorial content is outputted through the projector module 300 of the mobile device and then projected onto the external screen 900. The external screen data on the external screen 900 may be real screen data played according to the execution of the shadow tutorial content, and the internal screen data on the display unit 100 may be manipulation information, guide information and execution information about the shadow tutorial content].
It would have been obvious to one of ordinary skill in art, having the teachings of Izumi, Kim and Jang at the time of filing, to modify an image recognition apparatus and operation [Jang, Para 0011].
One of the ordinary skill in the art wanted to be motivated to include the concept of an external output depending on user interaction based on image sensing module taught by Jang to provide a mobile device and method for simply and effectively controlling an external output of content from the mobile device without any physical contact on the mobile device [Jang, Para 0011].


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yun (US Patent Application 2019/0138108) teaches a wearable device that provides a virtual input region and controlling display based on distance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.